                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

TERRON PRICE,                                     )
                                                  )
                        Plaintiff,                )
                                                  )
vs.                                               )   Case No. 20-cv-00286-SMY
                                                  )
WARDEN SCOTT THOMPSON, et al.,                    )
                                                  )
                        Defendants.               )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Terron Price, an inmate in the Illinois Department of Corrections, filed a

Complaint utilizing the civil rights complaint form approved for use in this judicial district.

(Doc. 1). However, there is no information provided in Section IV, Statement of Claim, and

Section V, Request for Relief. (Doc. 1, pp. 6-7). 28 U.S.C. § 1915A requires screening of

prisoner Complaints to filter out nonmeritorious claims. 28 U.S.C. § 1915A(a). Any portion of

the Complaint that is legally frivolous, malicious, fails to state a claim for relief, or requests

money damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

       To state a claim for relief, a Complaint must comply with Federal Rule of Civil

Procedure 8 which requires a short, plain statement of the claim against each defendant and a

demand for the relief sought. Further, the Complaint must plead “enough facts to state a claim

that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Because Plaintiff failed to plead any facts or request any relief in his Complaint, he fails to state

a claim upon which relief can be granted.

       Accordingly, IT IS HEREBY ORDERED that the Complaint is DISMISSED

WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915A for failure to state a claim upon

                                                 1
which relief may be granted. Plaintiff is GRANTED leave to file a First Amended Complaint

on or before April 20, 2020. If Plaintiff chooses to file a First Amended Complaint, he should

identify each defendant in the case caption and set forth sufficient allegations against each

defendant to describe what the defendant did or failed to do to violate his constitutional rights.

See DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990) (a successful complaint generally

alleges “the who, what, when, where, and how ....”). The First Amended Complaint should

comply with Rule 8 and Twombly pleading standards.

         If Plaintiff fails to file his First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the entire case shall be dismissed with prejudice for

failure to comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P.

41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall count as one of Plaintiff’s three

allotted “strikes” under 28 U.S.C. § 1915(g). An amended complaint supersedes and replaces the

original complaint, rendering the original complaint void. Flannery v. Recording Indus. Ass’n of

Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). The Court will not accept piecemeal amendments to

the original Complaint. Thus, the First Amended Complaint must stand on its own, without

reference to any previous pleading, and Plaintiff must re-file any relevant exhibits he wishes the

Court to consider. The First Amended Complaint is subject to review pursuant to 28 U.S.C. §

1915A.

         Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a

transfer or other change in address occurs. Failure to comply with this order will cause a delay



                                                  2
in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: March 18, 2020


                                                  s/ Staci M. Yandle_____
                                                  STACI M. YANDLE
                                                  United States District Judge




                                             3
